           Case 1:20-vv-00334-UNJ Document 48 Filed 09/16/21 Page 1 of 5




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0334V
                                          UNPUBLISHED


    DONALD HERR,                                                Chief Special Master Corcoran

                         Petitioner,                            Filed: August 17, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


Theodore J. Hong, Maglio, Christopher & Toale PA, Seattle, WA, for Petitioner.

Ida Nassar, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

        On March 25, 2020, Donald Herr filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barre Syndrome (“GBS”) as a
result of a September 13, 2018 influenza (“flu”) vaccination. Petition at 1-5. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

      On January 28, 2021, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for GBS. On August 16, 2021, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $137,675.38 (including
$137,000.00 representative of pain and suffering, and $675.38 representative of out-of-
pocket medical and related expenses). Proffer at 1-2. In the Proffer, Respondent

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:20-vv-00334-UNJ Document 48 Filed 09/16/21 Page 2 of 5



represented that Petitioner agrees with the proffered award. Id. Based on the record as a
whole, I find that Petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $137,675.38 (including $137,000.00 representative of pain and
suffering, and $675.38 representative of out-of-pocket medical and related
expenses) in the form of a check payable to Petitioner. This amount represents
compensation for all damages that would be available under Section 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
           Case 1:20-vv-00334-UNJ Document 48 Filed 09/16/21 Page 3 of 5




                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS


    DONALD HERR,

                        Petitioner,

    v.                                                 No. 20-334V
                                                       Chief Special Master Corcoran
    SECRETARY OF HEALTH AND                            ECF
    HUMAN SERVICES,

                        Respondent.


                       PROFFER ON AWARD OF COMPENSATION1

I.       Procedural History

         On March 25, 2020, Donald Herr (“petitioner”) filed a petition for compensation

(“petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -

34, as amended. He alleges that, as a result of receiving the influenza vaccine on September 13,

2018, he suffered from Guillain-Barre Syndrome (GBS). See Petition. On January 28, 2021,

respondent filed his Vaccine Rule 4(c) report, concluding that petitioner suffered GBS as defined

by the Vaccine Injury Table, within the Table timeframe. ECF No. 30. On the same day, Chief

Special Master Corcoran issued a ruling on entitlement, finding that petitioner was entitled to

compensation for a GBS Table injury. ECF No. 32.

II.      Items of Compensation

         Based upon the evidence of record, respondent proffers that petitioner should be awarded

a lump sum of $137,675.38 for all damages, including $137,000.00 representative of pain and



1
  This Proffer does not include attorneys’ fees and costs, which the parties intend to address after
the Damages Decision is issued.
          Case 1:20-vv-00334-UNJ Document 48 Filed 09/16/21 Page 4 of 5




suffering, and $675.38 representative of out-of-pocket medical and related expenses. This

amount represents all elements of compensation to which petitioner is entitled under 42 U.S.C. §

300aa-15(a). Petitioner agrees.

III.   Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment, as described below, and requests that the Chief Special Master’s

decision and the Court’s judgment award the following: A lump sum payment of $137,675.38 in

the form of a check payable to petitioner.2 Petitioner agrees.

                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              HEATHER L. PEARLMAN
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              ALEXIS B. BABCOCK
                                              Assistant Director
                                              Torts Branch, Civil Division




2
  Should petitioner die prior to entry of judgment, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.

                                                 2
        Case 1:20-vv-00334-UNJ Document 48 Filed 09/16/21 Page 5 of 5




                                   /s/ Ida Nassar
                                   IDA NASSAR
                                   Trial Attorney
                                   Torts Branch, Civil Division
                                   U.S. Department of Justice
                                   P.O. Box 146 Benjamin Franklin Station
                                   Washington D.C. 20044-0146
                                   Tel: (202) 616-4186
                                   E-mail: ida.nassar@usdoj.gov

Date: August 16, 2021




                                      3
